UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2664



ALLAN L. GANT, Doctor,

                                            Plaintiff - Appellant,

          versus


FOI OFFICER, U.S. Attorney's Office, Southern
District of West Virginia,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Joseph Robert Goodwin, Dis-
trict Judge. (CA-96-507-5)


Submitted:   May 28, 1998                   Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan L. Gant, Appellant Pro Se. Carol A. Casto, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allan L. Gant appeals the district court's order dismissing

his action filed under the Freedom of Information Act, 5 U.S.C.A.

§ 552 (West 1996 & Supp. 1998), and the Privacy Act, 5 U.S.C.A.

§ 552a (West 1996 & Supp. 1998). We have reviewed the record and

the district court’s opinion accepting the magistrate judge's
recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Gant v. FOI Officer, No.
CA-96-507-5 (S.D.W. Va. Nov. 24, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2